FILED
                             NOT FOR PUBLICATION                            MAR 01 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOSE ALBERTO ZARATE-                             No. 13-73764
GRANADOS,
                                                 Agency No. A079-767-284
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Jose Alberto Zarate-Granados, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen based on ineffective assistance of counsel. Our jurisdiction is governed by

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen, and we review de novo questions of law and constitutional claims. Singh

v. Ashcroft, 367 F.3d 1182, 1185 (9th Cir. 2004). We deny in part and dismiss in

part the petition for review.

      The BIA did not abuse its discretion in denying Zarate-Granados’ untimely

motion to reopen, where Zarate-Granados failed to establish prejudice from the

alleged ineffective assistance of his former attorney because he put forth no

evidence showing he has plausible grounds for relief. See Rojas-Garcia v.

Ashcroft, 339 F.3d 814, 826 (9th Cir. 2003) (requiring prejudice to state a valid

claim of ineffective assistance of counsel, and explaining the presumption of

prejudice for failing to file an appeal brief is rebutted when petitioner does not

show plausible grounds for relief).

      We lack jurisdiction to consider Zarate-Granados’ unexhausted contention

regarding his eligibility for voluntary departure and any failings by prior counsel to

properly argue that eligibility before the immigration judge. See Tijani v. Holder,

628 F.3d 1071, 1080 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    13-73764